Case 6:19-cv-00137-JDK-JDL Document 19 Filed 06/29/20 Page 1 of 2 PageID #: 998




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 JEFFREY CLINTON VACCARO,                          §
 #1275094,                                         §
                                                   §
          Petitioner,                              §
                                                   §         Case No. 6:19-CV-137-JDK-KNM
 v.                                                §
                                                   §
 DIRECTOR, TDCJ-CID,                               §
          Respondent.                              §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

          This action was referred to United States Magistrate Judge John D. Love pursuant to 28

 U.S.C. § 636. Docket No. 2.         The Report and Recommendation of the Magistrate Judge

 (Docket No. 12) recommended that the petition for writ of habeas corpus be dismissed with

 prejudice. It was further recommended that a certificate of appealability should be denied.

 Petitioner filed written objections. Docket No. 18.

          The Court reviews objected-to portions of the Magistrate Judge’s Report and

 Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

 court shall make a de novo determination of those portions of the report or specified proposed

 findings and recommendations to which objection is made.”). The Court conducting a de novo

 review examines the entire record and makes an independent assessment under the law. Douglass

 v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

 days).

          The Report recommended dismissal of Petitioner’s petition with prejudice. Petitioner’s




                                                  1
Case 6:19-cv-00137-JDK-JDL Document 19 Filed 06/29/20 Page 2 of 2 PageID #: 999



 challenge to his prison disciplinary case is not cognizable because he is not eligible for release on

 mandatory supervision. Having reviewed Petitioner’s objections de novo, the Court concludes

 that the objections are without merit and that the findings and conclusions of the Magistrate Judge

 are correct.

         Accordingly, it is hereby ORDERED that the Report and Recommendation

 (Docket No. 13) is ADOPTED. It is further

         ORDERED that the petition for a writ of habeas corpus is DISMISSED WITH

 PREJUDICE. A certificate of appealability is DENIED. All motions not previously ruled on

 are DENIED AS MOOT.

        So ORDERED and SIGNED this 29th day of June, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
